Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 6, 8-13, 15 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Morningstar (WO 2011/057642).
Morningstar discloses (see in particular Figs. 1, 2, 5 and 6 as well as from page 5, line 1, to page. 6, line 21, and from page 9, line 3, to page 10, line 6): An inflatable penile prosthesis (20)(see fig. 1) comprising: a fluid reservoir (24) configured to hold fluid; an inflatable member (22); and a pump assembly (26) configured to transfer the fluid between the fluid reservoir and the inflatable member, the pump assembly (see fig. 2) including a valve body (42), a pump bulb (40), and a deflation mode actuator (50, 52), the valve body including a bi-directional valve (60) configured to move from an inflation position (see fig. 5) to a deflation position (see fig. 6) in response to an activation of the deflation mode actuator, the bi-directional valve in the inflation position configured to open a fluid passageway (I) in the valve body to transfer fluid from the pump bulb to the inflatable member, the bi-directional valve in the deflation position configured to open a fluid passageway (D) in the valve body to transfer fluid from the inflatable member to the fluid reservoir that bypasses the pump bulb.
With regard to claims 6 and 13, Morningstar has a “feedback component” that is configured to provide a tactile feedback (surfaces 50 and 52 have protrusions, see Figure 2, that would provide tactile feed back to the user when pressed).
With regard to claim 8, Morningstar teaches a plurality of fluid transfer ports extending from the valve body (see Figure 2, 44 and 46). 
With regard to claims 9 and 15, Morningstar teaches a refill valve (54) to transfer fluid from the reservoir to the pump bulb in the inflation process.
With regard to claim 10, Morningstar teaches an inflation valve (56) coupled to the pump bulb.
With regard to claims 11, 18 and 20, Morningstar teaches a refill valve and inflation valve that are not used in the deflation position (Figure 6).

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Morningstar.
Morningstar discloses the claimed device including a bi-directional valve (60) including at least one pusher member (94,90) to move control valve member (100) to a deflation position.  Although Morningstar does not specifically teach that the control valve member is a “ball”, Morningstar does teach that it is well known to use “balls” as a valve member (70, 80).  Therefore a modification of Morningstar such that the shape of the control valve member is a “ball” shape would have been obvious since the courts have shown that it is an obvious expedient to change the shape based upon the intended use of the device and therefore to use any shape that would allow for a sufficient seal and be easily moved to unseal the valve would have been obvious (MPEP 2144.04 IV (B)).

Claims 4-5, 7, 14 and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Morningstar shows a pump assembly with a first (52) and a second surface (50) which are pressed to activate the deflation mode, only one deflation button is provided. A second button pressed by pressing (50) the second surface would not put the bi-directional valve in the deflation configuration.  None of the other prior art documents discloses or suggest the use of more than one deflation button.


The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Daniel is cited to further show the state of the art.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN P LACYK whose telephone number is (571)272-4728. The examiner can normally be reached generally 8:00-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Marmor II can be reached on 571-272-4730. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





J.P. Lacyk
/JOHN P LACYK/Primary Examiner, Art Unit 3791